No. 03-325

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2004 MT 86N


ALAN KENNETH PETERSON,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Respondent.



APPEAL FROM:         District Court of the Twenty-First Judicial District,
                     In and for the County of Ravalli, Cause No. DC 2000-183,
                     The Honorable Jeffrey Langton, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Alan Kenneth Peterson (pro se), Deer Lodge, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; C. Mark Fowler,
                     Assistant Attorney General, Helena, Montana

                     George H. Corn, Ravalli County Attorney, Hamilton, Montana


                                                   Submitted on Briefs: November 13, 2003

                                                               Decided: April 6, 2004

Filed:


                     __________________________________________
                                       Clerk


Justice John Warner delivered the Opinion of the Court.
¶1       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. The decision shall

be filed as a public document with the Clerk of the Supreme Court and shall be reported by

case title, Supreme Court cause number, and result to the State Reporter Publishing Company

and to West Group in the quarterly table of noncitable cases issued by this Court.

¶2       On February 11, 2003, we entered an order amending Section 1.3 of our 1996 Internal

Operating Rules. The amended Section 1.3(d) provides in relevant part:

                (i) After all briefs have been filed in any appeal, the Supreme Court by
         unanimous action may, sua sponte, enter an order or memorandum opinion
         affirming the judgment or order of the trial court for the reason that it is
         manifest on the face of the briefs and the record that the appeal is without
         merit because:
                (1) the issues are clearly controlled by settled Montana law or federal
         law binding upon the states;
                (2) the issues are factual and there clearly is sufficient evidence to
         support the jury verdict or findings of fact below; or
                (3) the issues are ones of judicial discretion and there clearly was not
         an abuse of discretion.


We conclude that this is an appropriate case to decide pursuant to our February 11, 2003,

order.

¶3       On January 8, 2001, the State charged Peterson with seven offenses: Count I - Driving

Under the Influence of Alcohol and/or Drugs (4th or subsequent offense), a Felony, in

violation of § 61-8-401(1)(a), MCA; Count II - Assault on a Peace or Judicial Officer, a

Felony, in violation of § 45-5-210(1)(d), MCA; Count III - Escape, a Felony, in violation of

§ 45-7-306, MCA; Count IV - Resisting Arrest, a Misdemeanor, in violation of § 45-7-

301(1)(b), MCA; Count V - Obstructing a Peace Officer, a Misdemeanor, in violation of §


                                               2
45-7-302, MCA; Count VI - Driving While License Suspended or Revoked (2nd offense),

a Misdemeanor, in violation of § 61-5-212, MCA; and Count VII - Failure to Provide Proof

of Insurance (2nd Offense), a Misdemeanor, in violation of § 61-6-302, MCA.

¶4     Peterson initially pled not guilty to all counts. Later, as part of a plea bargain,

Peterson changed his plea to guilty on Counts I, II, VI, and VII. At the change of plea

hearing, the District Court advised Peterson of his rights under the terms of the plea

agreement.    Peterson stated that he was aware of his rights.       The District Court found

factual basis for Peterson’s plea,      found that Peterson knowingly, voluntarily, and

intelligently pled guilty to the charges, and accepted Peterson’s plea. Peterson was sentenced

and the Sentence Review Board affirmed the sentence except for a parole restriction.

Peterson did not attempt to appeal, but filed a petition for post-conviction relief.

¶5     In his petition Peterson makes claims of ineffective assistance of counsel, judicial

bias, prosecutorial misconduct, newly-discovered evidence, and alleges violations of his due

process, double jeopardy, and various other constitutional rights.

¶6     With respect to the constitutional claims, Peterson makes bald allegations and offers

no support for them. We will not further address claims that offer no discernable argument

pursuant to Rule 23(a)(4), M.R.App.P.

¶7     Peterson’s remaining claims, including ineffective assistance of counsel, are clearly

record-based. All of them could have been raised on direct appeal. Grounds for relief which

could reasonably have been raised on direct appeal may not be raised in a petition for post-

conviction relief pursuant to § 46-21-105(2), MCA. Peterson has not presented evidence of

any non-record allegations that would possibly entitle him to post-conviction relief, pursuant
                                              3
to the requirements of § 46-21-104, MCA. He failed to provide affidavits, records, or other

evidence to support his allegations. Bare allegations in a petition for post-conviction relief

do not constitute evidence. Griffin v. State, 2003 MT 267, ¶ 11, 317 Mont. 457, ¶ 11, 77
P.3d 545, ¶ 11. The District Court was correct, pursuant to § 46-21-201(1)(a), MCA, to deny

Peterson’s petition for post-conviction relief without an evidentiary hearing.

¶8     Affirmed.


                                                  /S/ JOHN WARNER


We Concur:

/S/ KARLA M. GRAY
/S/ PATRICIA O. COTTER
/S/ W. WILLIAM LEAPHART
/S/ JIM RICE




                                              4